Per Curiam,
This is an appeal from an order refusing the appellant’s application for a retail liquor license for premises situate in the Village of Hite, East Deer Township, Allegheny County. The appellant’s counsel correctly argue that an appeal from such an order is in effect but a certiorari, yet where the court sets forth in the record as part of its final order the reasons for its action, the appellate court will determine whether the reasons thus assigned are legal reasons: Gemas’s License, 169 Pa. 43. The same has been held, practically, where the court filed an opinion in connection with the order, or even after making the order which was evidently intended-to express its reason or reasons for refusing the application. See Venango County Liquor License, 58 Pa. Superior Ct. 277, 294, and cases there cited. In the case in hand, the court stated in its order that it refused the license for reasons set forth in opinions filed. We have, therefore, examined and considered the reasons assigned by the court in the opinions as if they had been embodied at length in the final order. It is thus seen that the court held that the local option law of April 3, 1872, P. L. 804, which originally applied to East Deer Township as then constituted was intended to constitute the entire *555territory a local option district; that originally the electors in the entire township were entitled to vote upon the question whether license should he granted in any part of the territory; and that this operative effect of the act was not changed by the subsequent subdivision of the territory into separate municipalities for other purposes. We all concur in this conclusion. We are of opinion that it is in accordance with the principles thus expressed in Rassau v. Campbell, 236 Pa. 455: “The formation of a new municipal district out of a territory to the electors of which has been given the right to decide whether liquor licenses shall be granted or refused does not affect the operation of the law over the whole territory for which it was passed. It remains in full force in both the old and new districts: Joyce on Intoxicating Liquors, Section 379. As to this we have lately said; ‘The safer and sounder rule is that it applies to the entire territory, no less and no more, to which the legislature made it applicable, and that these territorial limits are not affected by subsequent changes of municipal division lines. This is the doctrine of Parsons v. Winslow, 1 Grant 160, and Clifford v. Belstering, 2 S. & R. 107. This has also been the recognized rule in dealing with local prohibitory liquor laws. It is sound and should not be disturbed’; Federal St. & Pleasant Valley Passenger Ry. Co. v. Pittsburgh, 226 Pa. 419.”
The order is affirmed.